DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 13-14 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 15 November 2021.
Applicant's election with traverse of Claims 6-12 and 19-23 in the reply filed on 15 November 2021 is acknowledged.  The traversal is on the ground(s) that groups 2, 3, and 4 show unity of invention because they are directed to a product, a process specifically adapted for the manufacture of the product and a apparatus or means specifically designed for carrying out the process.  This is not found persuasive.  
The applicant clearly did not have unity of invention because they claimed groups 1, 2, 3, and 4 did lack unity of invention being that there were two separate products (a blank, and a projectile).  Furthermore, group 3 is drawn to a tool for pressing a blank into an intermediate (not a projectile).  Therefore, the tool is not an apparatus or means specifically
The examiner concedes that group 2 and 4 do meet the unity requirement, which can be now be seen as one group (group 1) and does not withdraw claims 15-18 directed to a method of manufacturing a projectile with the specific structure of claim 6.  
Claims 6-12 and 15-23 are pending.  Claims 1-5 are cancelled (by applicant) and claims 13 - 14 are withdrawn (by examiner) since they lack unity of invention.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 9 and 10, is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "a cylindrical solid base end section" in line 3.  IT is unclear if applicant is referring to a different section or the same section mentioned in claim 6.  Applicant could overcome the rejection by amending the claim to recite --said cylindrical base end section--.
Claim 7 recites the limitation "the calibre” in line 6  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the bases" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the axial direction" in lines 6 and 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the circumferential direction" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the direction" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the longitudinal axis" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the adjacent wall sections" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the respective tips" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 10, the phrase "essentially" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d). Specifically what does essentially circular mean?
Claim 10 recites the limitation "the cross-section" in lines 4.  There is insufficient antecedent basis for this limitation in the claim.
Given the amount of antecedent issues, the above listing is not exhaustive.  All claims should be revised carefully to correct all other deficiencies similar to the ones noted above.  In light of the above, the claims will be further treated on the merits as best understood only.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rinkel (US 2,045,964)
Regarding claim 6, Rinkel discloses a projectile (as seen in Fig. 7) comprising a cylindrical solid base end section b and a press end section with a central press recess (As seen in Fig. 4)
incorporated by means of pressing, in particular, deep drawing (applicant should note that the underline limitation is a product by process limitation. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.;), and 
(not labelled, vlearly seen in Fig. 4 extending up, and Fig. 7, touching each other with a gap at the base) limiting the press recess, which is formed into an ogival shaped tip (Fig. 7) wherein the wall is formed with at least two through slots (as seen in Fig. 6), which limit at least two structural separated wall sections in the circumferential direction (Fig. 4 and 7).  

Claim(s) 6 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoagland (US 1,101,743)
Regarding claim 6, Hoagland discloses a projectile 10 comprising a cylindrical solid base (as seen in Fig. 6) end section and a press end section with a central press recess (As seen in Fig. 6)
incorporated by means of pressing, in particular, deep drawing (applicant should note that the underline limitation is a product by process limitation. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.),and 
a wall (defined by elements 19) limiting the press recess, which is formed into an ogival shaped tip (P. 1, lines 100-110) wherein the wall is formed with at least two through slots (as seen in Fig. 6), which limit at least two structural separated wall sections in the circumferential direction (Fig. 6).  
Regarding claim 20, Hoagland further discloses wherein adjacent lateral edges of the wall sections at least partially make contact with each other in the circumferential direction (P. 1, lines 100-110).  

Claim(s) 6-8 and 10-12, 19, 21, 23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Masinelli et al (US 2019/0017790) [hereinafter Masinelli].
Regarding claim 6, Masinelli discloses a projectile 20 comprising a cylindrical solid base 32 end section and a press end section with a central press recess 36 (Par. 0021; clearly seen in Fig. 2-4)
incorporated by means of pressing, in particular, deep drawing (applicant should note that the underline limitation is a product by process limitation. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.),and 
a wall 42 limiting the press recess, which is formed into an ogival shaped tip (as seen in Fig. 2-4), wherein the wall is formed with at least two through slots 40, which limit at least two structural separated wall sections in the circumferential direction (as seen in Fig. 2-4; Par. 0026: here are preferably four spaced slots 40 in the forward section of the core 30, forming four prongs 42. While in this preferred embodiment there are four slots 40 forming four prongs 42, there could of course be fewer slots (for example two slots forming two prongs, or three slots forming three prongs), or more slots (for example five, six, seven, eight or more slots).  
Regarding claim 7, Masinelli further discloses a cylindrical solid base end section 32 and an ogive section connecting to the base end section as a single piece with a wall for circumferentially enclosing of 36 centered at a tip of the ogive section with a maximum diameter of less than 20 % of the calibre of the projectile defined by the base end section (as seen in Fig. 2 and 4).  
Regarding claim 8, applicant should note that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.)
 Masinelli further discloses the wall is formed with at least two slots extending in the axial direction of the intermediate, which separate at least two prongs in the circumferential direction of the intermediate, wherein the at least two slots extend by more than 10 % of an axial total longitudinal extent of the intermediate from the wall end in the direction of the base end section, with an opening at the tip of the ogive section is centered relative to the longitudinal axis (A) of the projectile (clearly seen in Fig. 2-4).  
Regarding claim 10, Masinelli further discloses wherein the respective tips of the wall sections are formedclearly seen in Fig. 2 and 4). 
Regarding claim 11, Masinelli further discloses where the projectile consisting of a ductile material (Par. 0007; applicant should note that the core is zync, which is ductile, and the jacket is copper which is also ductile).  In regards the intended use claim language, applicant should note that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 12, Masinelli further discloses wherein the at least two prongs and/or the at least two teeth have a central reinforcement 34, which extend in the longitudinal direction of the respective prong and/or the respective toothreinforcement is realized by means of a material accumulation (product by process limitatition; applicant should note that the underline limitation is a product by process limitation. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.)
Regarding claim 19, Masinelli further discloses wherein adjacent lateral edges of the wall sections lie opposite one another with a gap of less than 1 mm (Par. 0029; see following table for dimensions).  
Regarding claim 21, Masinelli further discloses wherein the opening centred at a tip of the ogive section has a maximum diameter of less than 10 % of the calibre of the projectile Par. 0029 see following table, comparing dimension F and B, noting the dimension F is larger than the opening at tip of the ogive). 
Regarding claim 23, Masinelli discloses wherein adjacent lateral edges of the wall sections lie opposite one another with a gap of less than 2 mm (Par. 0029 see following table for dimensions).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rinkel.
Regarding claim 9, Rinkel further discloses, a contact length of the adjacent wall sections at their lateral edges is over 20 % of a total length of the lateral edges from a tip of the respective ogive section towards a slotted base (see Fig. 4 and Fig. 7) and there is a contact of the lateral edges along approximately the total length of the lateral edges (Fig. 7) except a region in the region of the slotted base (P. 2, lines 67-74).
Rinkel does not expressly (emphasis added; while it is believed to be less than 2mm based on the overall dimensions of the bullet) disclose there is a contact of the lateral edges along approximately the total length of the lateral edges except a region of less than 2 mm in the 
Applicant should note that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) [see also MPEP 2144.05].  
Applicant should further note that this limitation while not explicitly disclosed is nevertheless obvious, as no more than the discovery of an optimum range or value, since it has been held that discovering an optimum range or value of a result effective variable involves only routine skill in the art.  See, MPEP 2144.05.  Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed range or value yields any previously unexpected results.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masinelli.  
Regarding claim 22, Masinelli does not discloses wherein the opening centred at a tip of the ogive section has a maximum diameter of less than 5 % of the calibre of the projectile defined by the base end section. This however is a design choice.  The applicant disclose that “The prongs or wall sections elongated by the corresponding length of the slots form the ogival wall to limit the cavity of the projectile, which is designed to be open at the ogive tip with an opening having a clear cross-section according to the invention  that is less than 20 %, 15 %, 10% or 5 % of the calibre cross-section of the projectile.” This illustrates that 5% is particularly important, but just an design choice.  

Applicant should further note that this limitation while not explicitly disclosed is nevertheless obvious, as no more than the discovery of an optimum range or value, since it has been held that discovering an optimum range or value of a result effective variable involves only routine skill in the art.  See, MPEP 2144.05.  Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed range or value yields any previously unexpected results.

Claim 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masinelli in view of Winchester (US 219,840).  
Regarding claims 15, Masinelli further discloses that “Embodiments of the present invention provide a fragmenting bullet of simple construction that maintains its integrity upon being fired, but which rapidly fragments upon striking a target. Several of these embodiments are of simple construction, and are relatively easy and inexpensive to manufacture” but does not expressly disclose specifically how it is manufactured.  The examiner asserts that it is known in the art of metal working to use various methods that use sometime of pressure rolling in hot or cold form, and traditional methods including lathes, mills, forming presses. Etc.  
 Winchester teaches that it is known in the art of manufacturing bullets wherein a blank made of a ductile materials inserted into a cylindrical die and a press head is inserted into the die for creating the intermediate of the 5projectile and the blank is cold-formed to form a central press Fig. 1-4; “the bullet is subject to a knife, slitting punch, B, as shown in Fig. 4…or any other sutable cutting tool”).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Masinelli such that it was manufactured as claimed, in view of Winchester, because the substitution of one known method for another would have yielded predictable results to one of ordinary skill in the art at the time of invention.  
Furthermore, Applicant should note that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. 550 U.S. at 416, 82 USPQ2d at 1395.	Regarding claims 16 and 17, The combination of Masinelli and Winchester, as applied to claim 15, further teaches where a tool B comprising a press head (Fig. 4), which is formed according to a according to a blade of an SL-type, a PH-type, or a PZ-type slotted screwdriver (clearly seen in Fig. 4, PH- type).
The combination of Masinelli and Winchester does not expressly disclose wherein diameter of the blade is greater than the calibre of the projectile, is used.  
It would have been an obvious matter of design choice to make the diameter of the blade greater than the calibre of the projectile since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. .


 Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Masinelli and Winchester, as applied to claims 15-17, and further in view of Flint et al (US 2015/0330751) [hereinafter Flint].
Regarding claim 18, The combination of Masinelli and Winchester does not expressly disclose wherein the blank is made of copper.  
Flint teaches it is known in the art of projectiles to have a projectile completely made of copper (Par. 0125).  Applicant should note that "when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield predictable results." KSR at 1395 (citing United States v. Adams 383 US 39, 50-51 (1966)).  	
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified the combination of Masinelli and Winchester such that the bullet was copper, in view of Flint, because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of invention.  
Alternativley, It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize copper material, in view of Flint, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA E FREEMAN whose telephone number is (303)297-4269. The examiner can normally be reached 9AM - 5PM MST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641